On Writ of Certiorari to the Court of Appeal, Second Circuit, Parish of Lincoln.
| ¡Writ denied.
HUGHES, J., would grant the writ.
| ¡Louisiana Ciyil Code article 3527 provides:
Upon the death of a spouse domiciled outside this state, that spouse’s immov: ables situated in this state and acquired by that spouse while domiciled outside this state, which are not community property under the law of this state, are *953subject to the same rights, in value only, in favor of the surviving spouse as provided by the law of the domicile of the deceased at the time of death.
If the Alabama claimants were domiciled in Louisiana, they could inherit an ownership interest. The trial court and the court of appeal conclude that because they are domiciled in Alabama they are without remedy. .Our Civil Code recognizes that this type of conflict of laws situation may arise and grants the non-residents relief “in value only,” a civil and equitable resolution which this court regretfully declines to recognize.